DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 15 March 2021.
Claims 1-5 are pending and have been presented for examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 3-4 are is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 3-4 of prior U.S. Patent No. 10,949,093. This is a statutory double patenting rejection.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,949,093 in view of BERT (U.S. Patent Application Publication #2016/0203080). 
Claim 1 of the instant application only differs from claim 1 in the ‘093 patent due to the additional limitation of “… where a cache memory selected from the cache memory of the nFE_SAN and the cache memory of the nBE_SAN further comprises a nonvolatile or flash memory.”
BERT discloses a storage system with a cache memory for the storage controller.  The cache memory can be any type of memory from volatile to non-volatile flash (see [0021]).  The type of memory used would be a matter of design choice, as each type of memory will have different characteristics.  Since there are a limited number of memory types, it would be obvious to try the different types of memory to determine which type will fit the needs of the system.  A flash memory is advantageous to prevent data loss in the event there is a power failure and the data has not yet been flushed from the cache.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify claim 1 to use a flash memory for a cache, as disclosed by BERT.  One of ordinary skill in the art would have been motivated to make such a modification to prevent data loss in the event of a power failure.  

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,949,093 in view of CHANDRASHEKAR (U.S. Patent Application Publication #2016/0085460). 
Claim 5 of the instant application only differs from claim 1 in the ‘093 patent due to the additional limitation of “… where there are a plurality of nFE_SANs associated with the host computer.”
CHANDRASHEKAR discloses a storage system with multiple front end controllers (see [0050]: owning controller and non-owning controller).  The inclusion of multiple front end controllers allows the storage system to still respond to a host in the event that a communication link for one of the controllers were to fail (see [0052]-[0056]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify claim 5 to have a plurality of nFE_SANs, as disclosed by CHANDRASHEKAR.  One of ordinary skill in the art would have been motivated to make such a modification to allow for link redundancy in case of a failure, as taught by CHANDRASHEKAR.  


10,949,093
17/201,115
1. A method of writing write data to at least one storage device comprising: 
(A) generating a write request in a first process of a host computer; 
(B) passing the write request to FE_SAN driver in the host computer; 
(C) passing the write request from the FE_SAN driver to a front-end storage controller (nFE_SAN); 
(D) copying the write data to a cache memory of the FE_SAN driver; 
(E) copying the write data to a cache memory of the nFE_SAN; 
(F) generating a write lock request and transmitting the write lock request from the nFE_SAN over a network interconnect selected from a first and a second storage area interconnect to a back-end storage controller (nBE_SAN); 
(G) returning a write lock grant from the nBE_SAN to the nFE_SAN; 
(H) upon completing copying the write data to the cache memory of the FE_SAN driver and the cache memory of the nFE_SAN and receiving the write lock grant from the nBE_SAN, the FE_SAN driver providing a write complete signal to the first process of the host computer processor; 
(I) copying the write data over a network interconnect selected from the first and second storage area interconnect to the nBE_SAN; 
(J) writing, by the BE_SAN, the write data to the at least one storage device; 
(K) the write complete signal being provided to the first process of the computer processor before the copying of the write data over the network interconnect from the nFE_SAN to the nBE_SAN completes.

1. A method of writing write data to at least one storage device comprising: 
(A) generating a write request in a first process of a host computer; 
(B) passing the write request to FE_SAN driver in the host computer; 
(C) passing the write request from the FE_SAN driver to a front-end storage controller (nFE_SAN); 
(D) copying the write data to a cache memory of the FE_SAN driver; 
(E) copying the write data to a cache memory of the nFE_SAN; 
(F) generating a write lock request and transmitting the write lock request from the nFE_SAN over a network interconnect selected from a first and a second storage area interconnect to a back-end storage controller (nBESAN); 
(G) returning a write lock grant from the nBE_SAN to the nFE_SAN; 
(H) upon completing copying the write data to the cache memory of the FE_SAN driver and the cache memory of the nFE_SAN and receiving the write lock grant from the nBE_SAN, the FE_SAN driver providing a write complete signal to the first process of the host computer processor; 
(I) copying the write data over a network interconnect selected from the first and second storage area interconnect to the nBE_SAN; 
(J) writing, by the BESAN, the write data to the at least one storage device; 
(K) the write complete signal being provided to the first process of the computer processor before the copying of the write data over the network interconnect from the nFE_SAN to the nBE_SAN completes; 
where a cache memory selected from the cache memory of the nFE_SAN and the cache memory of the nBE_SAN further comprises a nonvolatile or flash memory.
Claim 2
Claim 2
1. A method of writing write data to at least one storage device comprising: 
(A) generating a write request in a first process of a host computer; 
(B) passing the write request to FE_SAN driver in the host computer; 
(C) passing the write request from the FE_SAN driver to a front-end storage controller (nFE_SAN); 
(D) copying the write data to a cache memory of the FE_SAN driver; 
(E) copying the write data to a cache memory of the nFE_SAN; 
(F) generating a write lock request and transmitting the write lock request from the nFE_SAN over a network interconnect selected from a first and a second storage area interconnect to a back-end storage controller (nBE_SAN); 
(G) returning a write lock grant from the nBE_SAN to the nFE_SAN; 
(H) upon completing copying the write data to the cache memory of the FE_SAN driver and the cache memory of the nFE_SAN and receiving the write lock grant from the nBE_SAN, the FE_SAN driver providing a write complete signal to the first process of the host computer processor; 
(I) copying the write data over a network interconnect selected from the first and second storage area interconnect to the nBE_SAN; 
(J) writing, by the BE_SAN, the write data to the at least one storage device; 
(K) the write complete signal being provided to the first process of the computer processor before the copying of the write data over the network interconnect from the nFE_SAN to the nBE_SAN completes.

5. A method of writing write data to at least one storage device comprising: 
(A) generating a write request in a first process of a host computer; 
(B) passing the write request to FE_SAN driver in the host computer; 
(C) passing the write request from the FE_SAN driver to a front-end storage controller (nFE_SAN); 
(D) copying the write data to a cache memory of the FE_SAN driver; 
(E) copying the write data to a cache memory of the nFE_SAN; 
(F) generating a write lock request and transmitting the write lock request from the nFE_SAN over a network interconnect selected from a first and a second storage area interconnect to a back-end storage controller (nBESAN); 
(G) returning a write lock grant from the nBE_SAN to the nFE_SAN; 
(H) upon completing copying the write data to the cache memory of the FE_SAN driver and the cache memory of the nFE_SAN and receiving the write lock grant from the nBE_SAN, the FE_SAN driver providing a write complete signal to the first process of the host computer pro-cessor; 
(I) copying the write data over a network interconnect selected from the first and second storage area interconnect to the nBE_SAN; 
(J) writing, by the BESAN, the write data to the at least one storage device; 
(K) the write complete signal being provided to the first process of the computer processor before the copying of the write data over the network interconnect from the nFE_SAN to the nBE_SAN completes; 
where there are a plurality of nFE_SANs associated with the host computer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136